     Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20               Page 1 of 37 PageID 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

JACOB W. OWENS,                                  §
                                                 §
        Plaintiff,                               §               CIVIL ACTION NO.
                                                 §
                                                                       4:20-cv-551
v.                                               §
                                                 §
COOK CHILDREN’S MEDICAL                          §
CENTER,                                          §
                                                 §
        Defendant.                               §

                             INDEX OF STATE COURT FILINGS

        A-1            State Court Docket Sheet (5/26/20)

        A-2            Plaintiff’s Original Petition and Request for Discovery (3/27/20)

        A-3            Letter to Clerk requesting issuance of citation (4/22/20)

        A-4            Defendant’s General Denial and Affirmative Defenses (5/26/20)




                                               A
INDEX OF STATE COURT FILINGS – PAGE SOLO                                                   3134068
            Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                                                       Page 2 of 37 PageID 5
https://research.txcourts.gov/CourtRecordsSearch/ViewCasePrint/2764ff94bce158d1a4672dc7b4d373c0

Case Information
JACOB W OWENS VS. THE COOK CHILDREN'S MEDICAL CENTER
141-316185-20
Location                        Case Category                Case Type              Case Filed Date
Tarrant Count -                 Civil - Other Civil          Other Civil            3/27/2020
District Clerk


Parties       2

Type                                 Name                                          Attorneys

Plaintiff                            JACOB W OWENS                                 JOSEPH SHOUSE

Defendant                            THE COOK CHILDREN'S MEDICAL CENTER            Russell Cawyer


Filings      3

Date              Filing Type                         Description                  Documents

3/27/2020         Petition                            Petition                     P's Original Petition v.1.pdf

4/22/2020         No Fee Documents                    No Fee Documents             Cover Letter to Clerk Requesting Citations.pdf

5/26/2020         Answer/Response                     Defendant's General Denial   2020.05.26 Defendant's General Denial and Affirmative Defenses.pdf
                                                      and Affirmative Defenses


© 2020 Tyler Technologies, Inc. | All Rights Reserved
Version: 2020.0.1.3085




                                                                           A-1                                                                     Ĩ
     Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20               Page 3 of 37 PageID 6
                                          141-316185-20
                                                                                                       FILED
                                                                                          TARRANT COUNTY
                                                                                           312712020 9:15 PM
                                                                                         THOMAS A. WILDER
NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.                                              DISTRICT CLERK

                                          NO. _ _ __

JACOB W. OWENS                                   §    IN THE DISTRICT COURT
Plaintiff,                                       §
                                                 §
v.                                               §              JUDICIAL DISTRICT
                                                 §
COOK CHILDREN'S MEDICAL                          §
CENTER                                           §
Defendant.                                       §    OF TARRANT COUNTY, TEXAS

        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Jacob W. Owens, hereinafter called Plaintiff, complaining of and about

Cook Children's Medical Center, hereinafter called Defendant, and for cause of action shows

unto the Court the following:

                           DISCOVERY CONTROL PLAN LEVEL

        1.     Plaintiff intends that discovery be conducted under Discovery Level 2.

                                   PARTIES AND SERVICE

        2.     Plaintiff, Jacob W. Owens, is an Individual whose address is 3228 Oakdale Drive,

Hurst, Texas 76054.

        3.     The last three numbers of Jacob W. Owens's driver's license number are 930

Jacob W. Owens has not been issued a social security number.

        4.     Defendant Cook Children's Medical Center, a Texas domestic nonprofit

corporation, may be served with process by serving its registered agent of said domestic

nonprofit corporation, Rick Merrill, at 801 Seventh Avenue, Fort Worth, Texas 76104. Service

of said Defendant as described above can be effected by certified mail.

                                 JURISDICTION AND VENUE


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY
                                                                    A-2                 PAGE 1 OF31
   Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                     Page 4 of 37 PageID 7




        5.       The subject matter in controversy is within the jurisdictional limits of this court.

        6.       Plaintiff seeks:

                 a.         monetary relief over $1,000,000.

        7.       This court has jurisdiction over the parties because Defendant has its principal

place of business in Tarrant County.

        8.       Venue in Tarrant County is proper in this cause under Section 15.002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                         NATURE OF ACTION

        9.       This is an action under Title 42 U.S.C. Section 12101 et. seq. to correct unlawful

employment practices on the basis of disability.

                                     CONDITIONS PRECEDENT

        I 0.     All conditions precedent to jurisdiction have occurred or been complied with: a

charge of discrimination was filed with the Equal Employment Opportunity Commission within

three-hundred days of the acts complained of herein and Plaintiffs Complaint is filed within

ninety days of Plaintiffs receipt of the Equal Employment Opportunity Commission's issuance

of a right to sue letter.

                                                 FACTS

        11.      January of 2019, Defendant, Cook Children's Medical Center ("CCMC"), hired

Plaintiff, Jacob W. Owens ("Owens") to work as a registered nurse for its pediatric intensive care

unit ("PICU).

        12.      As a new hire in the PICU, Plaintiff went through an orientation period where his

work was overseen by other nurses, known as preceptors, who would determine if Plaintiff was



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                    PAGE20F 31
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                     Page 5 of 37 PageID 8




competent as a nurse by observing him perform specific tasks or demonstrating sufficient

medical knowledge.

        13.      The preceptors would initial Plaintiffs orientation documentation when he

performed the requisite task, skill or knowledge.

        14.      Plaintiff kept all of his orientation documentation in a single folder in order to be

easily accessible to him and his preceptors.

        15.      Plaintiff needed all of the required tasks, skills and knowledge to be initialed by a

preceptor in order to complete his orientation period.

        16.      Marissa Topher, one of Plaintiffs preceptors, observed Plaintiff perform or

demonstrate sufficient skills and knowledge of several orientation requirements, but refused to

provide her initials next to the corresponding skills and knowledge.

        17.      In fact, Ms. Topher kept Plaintiffs orientation for three weeks and would not

return it to him despite his multiple requests for its return.

        18.      Eventually, Ms. Topher returned the orientation folder and Plaintiff was able to

complete his orientation in order to provide nursing care without any further training from a

preceptor.

        19.      Mr. Owens was diagnosed with scoliosis as a child and continues to have back

issues as an adult.

        20.      On July 18, 2019, Mr. Owens was admitted to a hospital for a back injury

consisting of torn lumbar muscles and torn ligaments/ligament damage to his lower back. Upon

his release from the hospital, he was under strict doctor's orders to continue resting in bed until

July 22, 2019.

       21.       Mr. Owens informed his direct manager, Ms. Jessica Turk, on July 19th about his



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                    PAGE30F31
   Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 6 of 37 PageID 9




back injury and his inability to fulfill his scheduled work shifts.

        22.     Despite having a medical condition that is protected under the ADA, Ms. Turks

threatened to terminate Mr. Owens if he missed another work shift and provided him with a

written reprimand for "unscheduled absences".

        23.     When Mr. Owens asked for leave under the Family Medical Leave Act

("FMLA") or a Leave of Absence ("LOA") covered by insurance to account for his missed shifts

and possible missed shifts in the future, Ms. Turk informed him that he was ineligible for both

FMLA and LOA.

        24.    Mr. Owens was not eligible for FMLA, but Ms. Turks wrongfully informed Mr.

Owens that he was ineligible for a LOA, when in fact, he was eligible and should have been

afforded those benefits by CCMC.

        25.    For fear of losing his job, Mr. Owens returned to work even though he was in a

great deal of pain and was not physically fit to perform all of his nursing duties.

        26.    Plaintiff worked for weeks in a great deal of pain due to Ms. Turk's threat of

termination.

       27.     Moreover, Mr. Owens specifically requested to be assigned work that

accommodated his disability, but Ms. Turk refused his request and insisted he perform his

regular nursing duties upon his return to work.

       28.     Ms. Turk failed to properly assess Mr. Owens' injuries by refusing to review his

medical documentation and for failing to have Occupational Health assess his ability to perform

his job duties prior to him returning to work. Ms. Turk's reasoning for ignoring Mr. Owens'

medical documentation and not sending him to Occupational Health for evaluation was because

his "unexcused absences" deemed any review unnecessary.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE40F31
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                Page 7 of 37 PageID 10




        29.     Additionally, Ms. Turks admonished Mr. Owens for mumbling to patients and

coworkers.

        30.     Mr. Owens explained to Ms. Turks that he underwent jaw surgery that affected

the tissue in his mouth and under his tongue, which at times impedes his ability to speak and

enunciate words in a normal fashion.

        31.     Even though Mr. Owens' physical disability was evident, Ms. Turks failed to

provide any reasonable accommodations for his disability that would have enabled him to do his

job despite his disability.

        32.     Mr. Owens has suffered from depression for nearly two decades and made CCMC

aware of his condition by disclosing the prescription medications he takes to manage it. Despite

CCMC's knowledge of Mr. Owens' depression, CCM failed to recognize his depression required

protection under the ADA.

        33.     CCMC failed to provide reasonable accommodations for Mr. Owens' protected

disability of depression.

        34.     Mr. Owens has never come to work at CCMC or any other place of employment

impaired by any substance.

        35.     Ms. Turks wrongly took corrective action by falsely claiming Plaintiff was

working in an impaired state.

        36.     On or about May 31, 2019, CCMC falsely accused Plaintiff of diverting a narcotic

from a patient for personal use.

        37.     The on-duty Administrative Supervisor accused Mr. Owens of acting erratically,

which lead to his suspicion of substance abuse.

        38.     When Mr. Owens asked the Administrative Supervisor to explain what was erratic



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                              PAGE50F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 8 of 37 PageID 11




about his behavior, he stated, "I don't know."

        39.    Mr. Owens voluntarily provided samples for drug testing prior to leaving the

hospital.

        40.    Mr. Owens was place on unpaid administrative leave pending the results of the

drug test.

        41.    The drug test came back negative for any illegal drugs in his system.

        42.    CCMC wrongfully continued Mr. Owens' suspension despite a negative drug test

by demanding to see the quantitative drug test results before determining his eligibility to return

to work.

        43.    Eventually, CCMC allowed Mr. Owens to return to work without reviewing the

quantitative results but did not provide any explanation as to why they were no longer needed to

determine his work eligibility.

        44.    CCMC failed to pay Mr. Owens for the time he missed during his suspension

despite the negative result of the drug test. Section D(4)(e)(4) of the Management Guidelines in

Policy Number 720 states, "If the test results are confirmed negative, the employee will be paid

for any time missed due to the suspension." Mr. Owens' drug test was negative, but CCMC has

failed to pay him for the days he was suspended.

       45.     Ms. Turk and other CCMC management failed to administer corrective action in a

fair and consistent manner amongst the PICU nurses. For example, corrective action was applied

to Mr. Owens for his alleged violation of PS 043, but other nurses are known to intentionally

violate PS 043 with impunity.

       46.     During a corrective action meeting, Mr. Owens notified Ms. Turks and the PICU

Director that he had witnessed on numerous occasions other PICU nurses violating PS 043 by



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                PAGE60F31
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 9 of 37 PageID 12




removing controlled substances from the Omnicell, administering the medication to the patient,

and not have a second nurse verify and sign-off the administration until hours later. Typically, in

those situations, the second nurse did not witness the administration of the medication.

        47.     To Mr. Owens surprise, Ms. Turks was well aware of these actions by certain

PICU nurses. Even more surprising to Mr. Owens, was Ms. Turks' flippant attitude towards

enforcing these violations by stating there are cliques amongst the PICU nurses and "it happens".

        48.     Ms. Turks wrongly took corrective action against Plaintiff due to him obtaining

an ordered blood sample from a patient by venipuncture. CCMC's policy does not restrict a

PICU nurse from obtaining blood samples via venipuncture. Plaintiff was never informed orally

or in writing prior to this incident that PICU nurses were not allowed to obtain blood samples via

venipuncture.

        49.     Ms. Turk wrongfully took corrective action against Mr. Owens regarding his

administration and documentation of two boluses ofFentanyl because his actions were within the

guidelines of PS 589 and PS 043. The Fentanyl solution in question was obtained and connected

to the guardrail activated infusion pump by the nurse from the previous shift. The attending

physician, Dr. Javier Galvez, verbally instructed Mr. Owens to administer the two boluses of

Fentanyl because the patient was decompensating and required immediate treatment. Prior to

administering the Fentanyl, Mr. Owens read the dosage back to Dr. Galvez.              Dr. Galvez

confirmed the medication and dosage were correct, at which time, Mr. Owens administered the

narcotic to the patient.     Due to the exigent circumstances, Mr. Owens documented the

administration of the Fentanyl by hand on a piece of paper.         He would have entered this

handwritten documentation into the Controlled Substance and Waste Record, but he was falsely

accused of diverting the Fentanyl and escorted away by security before he had the opportunity to



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                PAGE70F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 10 of 37 PageID 13




do so.

         50.   The two-personnel verification process for high-risk medications under Section

A(6)(b) of PS 589 was fulfilled in this situation because Dr. Galvez and Mr. Owens were the two

authorized personnel in the room and they followed the verification process prior to

administering the medication. Mr. Owens mistakenly believed he needed a second nurse to sign

off on the administration of the medication, however, it was not necessary per PS 589. Ms.

Turks also mistakenly believed that a second nurse needed to sign off on the administration of

the medication, but she should have been more well versed in CCMC's policies to avoid making

that mistake before wrongfully punishing Mr. Owens.

         51.   Ms. Turks and other management failed to provide Mr. Owens with all of the

policies or access to all of the policies that affected him after his termination. Specifically, Mr.

Owens was not provided HR 105 regarding the alternative dispute resolution process for

administrative review findings and HR 110 regarding job attendance. Mr. Owens was not able to

obtain these policies because management terminated his ability to access Lawson's Employee

Self Service portal through the CookNet intranet after his termination. For this reason, Mr.

Owens believes those policies and others may provide evidence of additional claims or defenses

to the improper disciplinary actions taken against him that lead to his eventual termination.

         52.   CCMC failed to provide Mr. Owens a harassment-free work environment. Mr.

Owens was harassed in multiple ways, including, but not limited to: (1) negative comments from

coworkers; (2) preceptor refusing to sign off on completed orientation tasks (preceptor kept Mr.

Owens' orientation folder for three weeks and she would not respond to his multiple requests to

return the folder.); (3) Ms. Turks called several impromptu meetings with Mr. Owens outside of

scheduled shifts with little or no advanced notice (Mr. Owens often scrambled to arrange



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE80F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 11 of 37 PageID 14




childcare or was unable to accommodate the last-minute meeting times because of his family

obligations. Ms. Turks showed no respect for Mr. Owens' personal time by scheduling these

meetings outside his scheduled shifts without a reasonable amount of advanced notice. To make

matters worse, she berated and chastised Mr. Owens for his inability to jump at her command.

Furthermore, Mr. Owens' request for a neutral third-party to be present at these meetings and

corrective action meetings was repeatedly denied by Ms. Turks.); (4) Ms. Turks placed blame on

Mr. Owens for other employees' mistakes, despite the fact that Mr. Owens corrected those

mistakes for them; and (5) Ms. Turks criticized Mr. Owens for being emotionless when he was

simply performing his job with a calm, neutral, and professional demeanor.

       53.     On or about September 20, 2019, Plaintiff was placed on administrative leave

because Ms. Turks wrongly blamed Plaintiff for a misplaced PIV infiltrate performed by

someone else. She additionally accused him of falsifying records when he was merely correcting

mis-charted information in a patient's record, which is allowed per CCMC's policy.

       54.     Plaintiff could no longer tolerate the unequal, humiliating, deceitful and abusive

behavior of Ms. Turks and other PICU staff at CCMC.

        55.    On or about September 23, 2019, Plaintiff submitted his resignation letter.

       56.     CCMC never accepted Plaintiffs resignation.

       57.     On or about October 4, 2019, Ms. Turks informed Plaintiff that CCMC terminated

his employment effective immediately. Plaintiff requested Ms. Turks to send him confirmation

of his termination in writing. Neither Ms. Turks nor anyone else at CCMC provided Plaintiff

with written confirmation of his termination.

       58.     After Plaintiffs termination, CCMC failed to offer Mr. Owens temporary

continuation of group health coverage that is required under The Consolidated Omnibus Budget



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                PAGE90F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 12 of 37 PageID 15




Reconciliation Act ("COBRA").

              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        59.     Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

        60.     Defendant, Cook Children's Medical Center, intentionally engaged in unlawful

employment practices involving Plaintiff because of his disabilities of scoliosis, speech

impediment, and depression.

        61.     Defendant, Cook Children's Medical Center, intentionally discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of employment in

violation of 42 U.S.C. Section 12112. The effect of these practices has been to deprive Plaintiff

of equal employment opportunities and otherwise adversely affect his status as an employee.

        62.     At all material times, Plaintiff was able to perform the essential functions of his

position with accommodation. Plaintiff has a disability, has a record of a disability and is

regarding as having a disability which substantially limits at least one major life activity.

Plaintiff was discriminated against on the basis of his disability, record of a disability and

perception of having a disability.

        63.     Plaintiff alleges that Defendant, Cook Children's Medical Center, discriminated

against Plaintiff on the basis of disability with malice or with reckless indifference to the

protected rights of Plaintiff.

        64.     Due to Defendant's violations of Title 42 U.S.C. Section 12101 et. seq, Plaintiff

suffered damages for which Plaintiff herein sues.

                                 CONSTRUCTIVE DISCHARGE

        65.     Plaintiff incorporates by reference the allegations set forth above as if the same



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE100F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 13 of 37 PageID 16




were fully set forth herein.

        66.     Even though Cook Children's Medical Center did not accept his resignation and

terminated him on October 4, 2019, Cook Children's Medical Center made the working

conditions so intolerable that Plaintiff felt compelled to resign his position. A reasonable person

in the same position would have also felt compelled to resign. Plaintiff suffered damages for

which Plaintiff herein sues.

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                     BY COOK CHILDREN'S MEDICAL CENTER

        67.     Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

        68.     Defendant Cook Children's Medical Center, intentionally or recklessly allowed

Ms. Turks and other staff members to discriminate against and harass Plaintiff to the point he no

longer wanted to work as a nurse.        Defendant's conduct was extreme and outrageous and

proximately caused Plaintiff severe emotional distress. Plaintiff suffered damages for which

Plaintiff herein sues.

                  NEGLIGENT HIRING, SUPERVISION AND TRAINING
                     BY COOK CHILDREN'S MEDICAL CENTER

        69.     Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

        70.     Plaintiff alleges that the conduct of Defendant Cook Children's Medical Center,

constituted negligent hiring, supervision and training. Plaintiff alleges that Defendant Cook

Children's Medical Center, did not properly screen, evaluate, investigate, or take any reasonable

steps to determine whether Jessica Turks was unfit, incompetent, or a danger to third parties.

Defendant Cook Children's Medical Center, knew or should have known that Jessica Turks was



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE llOF31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 14 of 37 PageID 17




unfit and could foresee that Jessica Turks would come in contact with Plaintiff, creating a risk of

danger to Plaintiff. Defendant Cook Children's Medical Center's failure to exercise reasonable

care in the hiring, supervision and training of Jessica Turks was the proximate cause of damages

to Plaintiff for which Plaintiff hereby sues.

                                    VIOLATION OF COBRA

        71.    Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

        72.    Defendant failed to offer Plaintiff temporary continuation of group health

coverage that is required under the Consolidated Omnibus Budget Reconciliation Act

("COBRA"). Plaintiff suffered damages for which Plaintiff herein sues.

                                            DAMAGES

        73.    Plaintiff sustained the following damages as a result of the actions and/or

omissions of Defendant described hereinabove:

               a.      All reasonable and necessary Attorney's fees incurred by or on behalf of

                       Plaintiff;

               b.      Back pay from the date that Plaintiff was denied equal pay for equal work

                       and interest on the back pay in an amount to compensate Plaintiff as the

                       Court deems equitable and just;

               c.      All reasonable and necessary costs incurred in pursuit of this suit;

               d.      Emotional pain;

               e.      Expert fees as the Court deems appropriate;

               f.      Front pay in an amount the Court deems equitable and just to make

                       Plaintiff whole;



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE 120F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 15 of 37 PageID 18




               g.      Inconvenience;

               h.      Loss of enjoyment of life;

               i.      Mental anguish in the past;

               J.      Mental anguish in the future;

               k.      Reasonable medical care and expenses in the past. These expenses were

                       incurred by Jacob W. Owens and such charges are reasonable and were

                       usual and customary charges for such services in Tarrant County, Texas;

               I.      Reasonable and necessary medical care and expenses which will in all

                       reasonable probability be incurred in the future;

               m.      Loss of earnings in the past;

               n.      Loss of earning capacity which will, in all probability, be incurred in the

                       future;

               o.      Loss of benefits; and

               p.      Injury to reputation.

                                   EXEMPLARY DAMAGES

        19.    Plaintiff would further show that the acts and omissions of Defendant complained

of herein were committed with malice or reckless indifference to the protected rights of the

Plaintiff. In order to punish said Defendant for engaging in unlawful business practices and to

deter such actions and/or omissions in the future, Plaintiff also seeks recovery from Defendant

for exemplary damages.

                                        SPECIFIC RELIEF

       20.     Plaintiff seeks the following specific relief which arises out of the actions and/or

omissions of Defendant described hereinabove:



PLAINTIFF'S ORIGINAL PETI110N AND REQUEST FOR DISCOVERY                               PAGE130F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 16 of 37 PageID 19




                a.      Prohibit by injunction the Defendant from engaging in unlawful

                        employment practices; and

                b.      Retract the false allegations reported to the Texas Board or Nursing.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Jacob W. Owens, respectfully

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendant for damages in an amount

within the jurisdictional limits of the Court; exemplary damages, together with interest as

allowed by law; costs of court; and such other and further relief to which the Plaintiff may be

entitled at law or in equity.

                                              Respectfully submitted,




                                              By: Isl Joseph G. Shouse
                                                   Joseph G. Shouse
                                                   Texas Bar No. 24056318
                                                   E-Mail: joe@972calljoe.com
                                                   1452 Hughes Road
                                                   Suite 200
                                                   Grapevine, Texas 76051
                                                   Tel. (972) 225-5563
                                                   Fax. (972) 474-6909
                                                   Attorney for Plaintiff
                                                   Jacob W. Owens


                     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                PAGE 140F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 17 of 37 PageID 20




                          PLAINTIFF· S REQUEST FOR DISCOVERY

                                      Request for Disclosure

        Defendant is hereby requested to disclose, within fifty (50) days of service of this petition

and incorporated request, the information or material described in Rule 194.2(a)-(i) of the Texas

Rules of Civil Procedure, to the counsel of record for Plaintiff.

                                          Interrogatories

        Defendant is hereby requested to answer, within fifty (50) days of service of this petition

and incorporated request, the interrogatories attached as "Exhibit A," separately, fully, in

writing, and under oath, pursuant to Rule 197 of the Texas Rules of Civil Procedure, to the

counsel of record for Plaintiff.

                                     Request for Production

        Defendant is hereby requested to answer, within fifty (50) days of service of this petition

and incorporated request, the documents and tangible items in the list attached hereto as "Exhibit

B," pursuant to Rule 196 of the Texas Rules of Civil Procedure, to the counsel of record for

Plaintiff.

                                     Request for Admissions

Defendant is hereby requested to answer, within fifty (50) days of service of this petition and

incorporated request, that propositions of fact and/or law attached hereto as "Exhibit C,"

pursuant to Rule 198 of the Texas Rules of Civil Procedure, to the counsel of record for Plaintiff.

                                      RULE 193.7 NOTICE

        Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives

notice that any and all documents produced by either Plaintiff or Defendant may be used at any

pretrial proceeding or at trial.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE150F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                    Page 18 of 37 PageID 21




                                  EXHIBIT MA·
                       PLAINTIFF'S INTERROGATORIES TO
                 DEFENDANT COOK CHILDREN· S MEDICAL CENTER

                             DEFINITIONS AND INSTRUCTIONS

       1.    As used herein, the terms "you" and "your" shall refer to Cook Children's
Medical Center, Cook Children's Medical Center's attorneys, agents, and all other natural
persons or business or legal entities acting or purporting to act for or on behalf of Cook
Children's Medical Center, whether authorized to do so or not.

         2.     As used herein, the term "documents" shall mean all writings of every kind,
source and authorship, both originals and all nonidentical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one intended
for or transmitted internally by you, or intended for or transmitted to any other person or entity,
including without limitation any government agency, department, administrative, or private
entity or person. The term shall include handwritten, typewritten, printed, photocopied,
photographic, or recorded matter. It shall include communications in words, symbols, pictures,
sound recordings, films, tapes, and information stored in, or accessible through, computer or
other information storage or retrieval systems, together with the codes and/or programming
instructions and other materials necessary to understand and use such systems. For purposes of
illustration and not limitation, the term shall include: affidavits; agendas; agreements; analyses;
announcements; bills, statements, and other records of obligations and expenditures; books;
brochures; bulletins; calendars; canceled checks, vouchers, receipts and other records of
payments; charts or drawings; check registers; checkbooks; circulars; collateral files and
contents; contracts; corporate bylaws; corporate charters; correspondence; credit files and
contents; deeds of trust; deposit slips; diaries; drafts; files; guaranty agreements; instructions;
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of
financial data; letters; logs, notes, or memoranda of telephonic or face-to-face conversations;
manuals; memoranda of all kinds, to and from any persons, agencies, or entities; minutes; minute
books; notes; notices; parts lists; papers; press releases; printed matter (including books, articles,
speeches, and newspaper clippings); purchase orders; records; records of administrative,
technical, and financial actions taken or recommended; reports; safety deposit boxes and
contents and records of entry; schedules; security agreements; specifications; statements of bank
accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
evaluations, advice, recommendations, commentaries, conclusions, studies, test plans, manuals,
procedures, data, reports, results, and conclusions; summaries, notes, and other records and
recordings of any conferences, meetings, visits, statements, · interviews or telephone
conversations; telegrams; teletypes and other communications sent or received; transcripts of
testimony; UCC instruments; work papers; and all other writings, the contents of which relate to,
discuss, consider, or otherwise refer to the subject matter of the particular discovery requested.

        3.      In accordance with Tex. R. Civ. P. Rule 192.7, a document is deemed to be in
your possession, custody or control if you either have physical possession of the item or have a
right to possession of the item that is equal or superior to the person who has physical control of
the item.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE 160F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 19 of 37 PageID 22




       4.      "Person": The term "person" shall include individuals, associations, partnerships,
corporations, and any other type of entity or institution whether formed for business purposes or
any other purposes.

        5.      "Identify" or "Identification":

                (a)     When used in reference to a person, "identify" or "identification" means to
        state his or her full name, present or last known residence address, present or last known
        business address and telephone number.

                (b)     When used in reference to a public or private corporation, governmental
        entity, partnership or association, "identify" or "identification" means to state its full
        name, present or last known business address or operating address, the name of its Chief
        Executive Officer and telephone number.

               (c)     When used in reference to a document, "identify" or "identification" shall
        include statement of the following:

                       (i)     the title, heading, or caption, if any, of such document;

                       (ii)   the identifying number(s), letter(s), or combination thereof, if any;
               and the significance or meaning of such number(s), letter(s), or combination
               thereof, if necessary to an understanding of the document and evaluation of any
               claim of protection from discovery;

                      (iii)  the date appearing on such document; if no date appears thereon,
               the answer shall so state and shall give the date or approximate date on which
               such document was prepared;

                       (iv)   the number of pages and the general nature or description of such
               document (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.),
               with sufficient particularity so as to enable such document to be precisely
               identified;

                       (v)    the name and capacity of the person who signed such document; if
               it was not signed, the answer shall so state and shall give the name of the person
               or persons who prepared it;

                      (vi)   the name and capacity of the person to whom such document was
               addressed and the name and capacity of such person, other than such addressee, to
               whom such document, or a copy thereof, was sent; and

                       (vii) the physical location of the document and the name of its custodian .
               or custodians.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                    PAGE170F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 20 of 37 PageID 23




        6.     "Settlement": as used herein, means:

                 (a)     an oral or written, disclosed or undisclosed agreement, bargain, contract,
        settlement, partial settlement, limited settlement, arrangement, deal, understanding, loan
        arrangement, credit arrangement, contingent settlement, limitation on the amount of
        liability or judgment, or a promise by or between plaintiff and any defendant or between
        any defendant herein whereby plaintiff or defendant have in any way released,
        compromised, in whole or in part, directly or indirectly, or agreed to do so in the future,
        any of the matters in controversy in this lawsuit whether before, after or during trial or
        before or after any jury verdict is returned herein or a judgment is entered or rendered
        herein.

               (b)     any resolution of the differences between the plaintiff and defendant by
       loan to the plaintiff or any other device which is repayable in whole or in part out of any
       judgment the plaintiff may recover against defendant.

                (c)    The term "settlement" shall also include "Mary Carter Agreements" as that
        term is used under Texas Law.

        7.     Unless a specific date or dates is set forth in any specific question herein, you are
directed that each question shall be answered for the period of time up to and including the
present date.

        8.     "Concerning" and "refer or relate to" when used with respect to a given subject,
means, in whole or in part, directly or indirectly, any document that constitutes, contains,
evidences, identifies, refers to, relates to, deals with, comments on, connects with, responds to,
shows, describes, analyzes, reflects or is in any way pertinent to that subject, including, without
limitation, documents concerning the presentation or existence of other documents.

        9.      "Mobile device" means any cellular telephone, satellite telephone, pager, personal
digital assistant, handheld computer, electronic Rolodex, walkie-talkie, or any combination of
these services.

                                     INTERROGATORIES

        1.    Please state the full name, address, telephone number, date of birth, driver's
license number, social security number, and occupation of all persons providing information in
answering these interrogatories.

ANSWER:


        2.      Please state the type of your business entity (i.e., partnership, corporation, etc.),
and state the general nature of your business, the date of its inception, its full and complete name,
and all assumed names that the business uses at the present and has used in the past.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE180F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 21 of 37 PageID 24




ANSWER:


        3.     Identify each and every occasion that a communication occurred between you
(and any employee, representative or agent of you) and Plaintiff. Include in your answer when
the communication was made, the total verbatim communication (if that is not possible, then
state the detailed substance of the communication), the date, time, and location the same
occurred, and the identity of any employee or other person present at the time such
communication was made.

ANSWER:


        4.     State the names of all insurance companies who had primary or excess (umbrella)
insurance coverage in effect on the date(s) of the incident(s) made the basis of the claims made
against you herein and the policy number(s), amount(s) or limit(s) of coverage.


ANSWER:


        5.     Describe any insurance agreement under which any insurance company or
business may be liable to satisfy part or all of the judgment which may be entered in this action,
or to indemnify or reimburse for payments made to satisfy the judgment, by stating the name of
the person or entity insured, the name of the insurer, and the amount of any liability insurance
coverage.


ANSWER:


        6.    Identify all persons that were employed or contracted by you who worked directly
with Jacob W. Owens during the incidents that were reported in his Corrective Action Forms by
stating the name, address, telephone number, date of birth, driver's license number, social
security number, and occupation, and describe the scope of authority for each such person.

ANSWER:


        7.     Identify any and all other representations made by you (and any employee,
representative or agent of you) to Plaintiff regarding his performance as a PICU nurse. Include
in your answer when the representation was made, the total verbatim representation (if that is not
possible, then state the detailed substance of the representation), the date, time, and location the
same occurred, and the identity of any employee or other person present at the time such
representation was made.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                PAGE 190F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 22 of 37 PageID 25




ANSWER:


       8.     Identify any and all policies, guidelines, rules, or procedures that support the
accusations made in Mr. Owens' Corrective Action Forms.


ANSWER:


      9.     Identify every person who provided information used in each Corrective Action
Form concerning Jacob W. Owens.

ANSWER:


        10.     If you are asserting affirmative defenses in this cause, generally describe the
factual bases for each such affirmative defense.

ANSWER:


       11.    Identify every person who is expected to be called to testify at trial, including
your experts.

ANSWER:


        12.     Identify every person who has impeachment or rebuttal evidence and describe the
evidence each person has. If you have enough information to anticipate the use of impeachment
or rebuttal evidence or witnesses, you must provide that information.

ANSWER:


        13.     Identify each and every occasion that a communication occurred between you
and any employee, representative or agent of you concerning Jacob W. Owens. Include in your
answer when the communication was made, the total verbatim communication (if that is not
possible, then state the detailed substance of the communication), the date, time, and location the
same occurred, and the identity of any employee or other person present at the time such
communication was made.

ANSWER:


       14.     Identify who approved Plaintiffs orientation documentation allowing Plaintiff to


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE200F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 23 of 37 PageID 26




practice without another nurse's supervision.

ANSWER:



        15.     Describe Plaintiff's erratic behavior(s) on May 3011h and May 3 pt of 2019.

ANSWER:




                                         VERIFICATION

STATE OF TEXAS                                   §
                                                 §
COUNTY OF - - - - -                              §


       BEFORE          ME,       the      undersigned     authority,     personally      appeared

_ _ _ _ _ _ __ _ __ __ __, who stated, upon oath, that the statements made in

the foregoing instrument titled, "Exhibit A " Plaintiff's Interrogatories to Defendant Cook

Children's Medical Center are within his/her personal knowledge and are true and correct.



                                              Name:


       SUBSCRIBED AND SWORN TO BEFORE ME on _ __ _ __ _ _ _. by




                                              Notary Public, State of Texas


                      REST OF PAGE INTENTIONALLY LEFT BLANK




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE21OF31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                    Page 24 of 37 PageID 27




                                  #EXHIBITB·
                  PLAINTIFFS· FIRST REQUEST FOR PRODUCTION
               TO DEFENDANT COOK CHILDREN· S MEDICAL CENTER

                             DEFINITIONS AND INSTRUCTIONS

       1.     As used herein, the terms "you" and "your" shall refer to Cook Children's
Medical Center, Cook Children's Medical Center's attorneys, agents, and all other natural
persons or business or legal entities acting or purporting to act for or on behalf of Cook
Children's Medical Center, whether authorized to do so or not.

         2.     As used herein, the term "documents" shall mean all writings of every kind,
source and authorship, both originals and all nonidentical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one intended
for or transmitted internally by you, or intended for or transmitted to any other person or entity,
including without limitation any government agency, department, administrative, or private
entity or person. The term shall include handwritten, typewritten, printed, photocopied,
photographic, or recorded matter. It shall include communications in words, symbols, pictures,
sound recordings, films, tapes, and information stored in, or accessible through, computer or
other information storage or retrieval systems, together with the codes and/or programming
instructions and other materials necessary to understand and use such systems. For purposes of
illustration and not limitation, the term shall include: affidavits; agendas; agreements; analyses;
announcements; bills, statements, and other records of obligations and expenditures; books;
brochures; bulletins; calendars; canceled checks, vouchers, receipts and other records of
payments; charts or drawings; check registers; checkbooks; circulars; collateral files and
contents; contracts; corporate bylaws; corporate charters; correspondence; credit files and
contents; deeds of trust; deposit sJips; diaries or drafts; files; guaranty agreements; instructions;
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of
financial data; letters; logs, notes, or memoranda of telephonic or face-to-face conversations;
manuals; memoranda of all kinds, to and from any persons, agencies, or entities; minutes; minute
books; notes; notices; parts lists; papers; press releases; printed matter (including books, articles,
speeches, and newspaper clippings); purchase orders; records; records of administrative,
technical, and financial actions taken or recommended; reports; safety deposit boxes and
contents and records of entry; schedules; security agreements; specifications; statements of bank
accounts; statements or interviews; stock transfer ledgers; technical and engineering reports,
evaluations, advice, recommendations, commentaries, conclusions, studies, test plans, manuals,
procedures, data, reports, results, and conclusions; summaries, notes, and other records and
recordings of any conferences, meetings, visits, statements, interviews or telephone
conversations; telegrams; teletypes and other communications sent or received; transcripts of
testimony; UCC instruments; work papers; and all other writings, the contents of which relate to,
discuss, consider, or otherwise refer to the subject matter of the particular discovery requested.

        3.      In accordance with Tex. R. Civ. P. Rule 192.7, a document is deemed to be in
your possession, custody or control if you either have physical possession of the item or have a
right to possession of the item that is equal or superior to the person who has physical control of
the item.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE220F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 25 of 37 PageID 28




       4.      "Person" or "persons" means any natural persons, firms, partnerships,
associations, joint ventures, corporations and any other form of business organization or
arrangement, as well as governmental or quasi-governmental agencies. If other than a natural
person, include all natural persons associated with such entity.

       5.      Any and all data or information which is in electronic or magnetic form should be
produced in a reasonable manner.

                                     USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph "l ", "Definitions" is intended to include the appropriate gender or number as the
text of any particular request for production of documents may require.

                                         TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from January 1, 2019, through the date of production of
documents requested herein.

                                REQUEST FOR PRODUCTION

        1.    Any and all documents which relate to any corrective action or disciplinary action
involving Jacob W. Owens (including patients' charts and/or notes).


       2.      A copy of Jacob W. Owens' employee file.


       3.      A copy of Jessica Turk's employee file.


        4.    Any and all documents relating to corrective actions or disciplinary actions taken
against any PICU nurse in the last 5 years.


        5.      Any and all documents (or other tangible evidence), including responsive items
stored in electronic form that describe, refer to, support, reflect, memorialize, or substantiate any
and all communication, oral or written, between you (and any of your agents, employees and/or
representatives) and Plaintiff. Responsive documents in electronic form should be produced as
follows: flash drive or CD ROM.


       6.     All written reports of inspection, tests, writings, drawings, graphs, charts,
recordings, investigation documentation, reports and/or memoranda or opinions of anyone


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE230F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 26 of 37 PageID 29




concerning the basis of this lawsuit.


        7.       Any and all written information allegedly relied upon by you that you allege may
have been false and/or inaccurate and that you allege may be a cause of the damages claimed by
Plaintiff in this lawsuit.


        8.     Any and all documents (or other tangible evidence) that describe, refer to,
support, reflect, memorialize, or substantiate the negligence or other fault of Plaintiff or any
other person for the damages claimed by Plaintiff in this lawsuit.


      9.      Copies of any and all diaries, logs, calendars, or other notes kept in any form
whatsoever concerning the incidents made the basis of this suit.



        10.     A copy of any and all correspondence or other communications relating to the
incidents or transactions made the basis of this suit.



        11.     Any and all documents (or other tangible evidence), including responsive items
stored in electronic form that describe, refer to, support, reflect, memorialize, or substantiate who
was responsible and handled the narcotics that are referred to in the corrective actions taken
against Jacob W. Owens.


        12.     A copy of any and all correspondence or other communications relating to the
incidents or transactions made the basis of this suit.

        13.    A copy of Plaintiffs orientation documentation and approval.

        14.   Copies of all your policies, procedures, guidelines, rules and regulations that must
be followed by hospital employees and staff.


        15.    All photographs, motion pictures, movies, films, or photographic material of any
kind taken that relate to the allegations or defenses in this lawsuit.


        16.   All written statements made by Plaintiff, you, or any of your representatives,
agents, employees, or any witness in this lawsuit.




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE240F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                   Page 27 of 37 PageID 30




       17.     All oral statements made by Plaintiff, you (or any of your representatives, agents,
employees), or any witness in this lawsuit, which were either recorded or taped on an electronic
device or recorder.


      18.     Copies of any and all books, documents or other tangible things which may or
may not be introduced at trial, but which may have a bearing on this lawsuit and may be used as
demonstrative evidence at trial.


        19.    Any and all reports of any experts retained by you for which you cannot
positively aver you will not call as a witness at trial of this matter, and the reports of any expert
whose opinions or impressions have been reviewed by any expert whom you may call as an
expert witness at the trial, including factual observations, impressions, and opinions, and any and
all photographs that accompany or are included in or referred to in said reports.


       20.     A copy of the resume or curriculum vitae of each person you may caJI as an
expert witness at the trial and each person whose opinions or impressions have been reviewed by
any expert whom you may call as an expert witness at the trial.


       21.    Any and all documents that have been furnished to persons whom you may call as
expert witnesses at the trial of this case or to persons whose opinions or impressions have been
reviewed by any expert whom you may call as an expert witness at the trial.


         22.    Any and all documents prepared by each expert who you may call to testify at
trial or who is not expected to be called to testify at trial but whose opinions or impressions have
been reviewed by a testifying expert.


       23.     A copy of any insurance agreement under which you were insured at any time
during the incidents made the basis of this lawsuit, without regard to whether you claim or deny
such agreement applies to such incidents.


       24.     Any and all documents identified or referred to in your answers to Interrogatories
not provided in response to the foregoing Requests.


                      REST OF PAGE INTENTIONALLY LEFT BLANK




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                 PAGE250F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 28 of 37 PageID 31




                                         VERIFICATION

STATE OF TEXAS                                   §
                                                 §
COUNTY OF - - - - -                              §


        BEFORE         ME,       the      undersigned     authority,     personally     appeared

- - - - - - - - - - --              • who stated, upon oath, that the statements made in the

foregoing instrument titled, "Exhibit B" Plaintiff's First Request for Production to Cook

Children's Medical Center are within his/her personal knowledge and are true and correct.


                                              Name:


        SUBSCRIBED AND SWORN TO BEFORE ME on --------~ by




                                              Notary Public, State of Texas


                      REST OF PAGE INTENTIONALLY LEFT BLANK




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE260F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                     Page 29 of 37 PageID 32




                                             EXHIBIT ·c·

                                   REQUESTS FOR ADMISSIONS

                               DEFINITIONS AND INSTRUCTIONS

       1.    As used herein, the terms "you" and "your" shall refer to Cook Children's
Medical Center, Cook Children's Medical Center's attorneys, agents, and all other natural
persons or business or legal entities acting or purporting to act for or on behalf of Cook
Children's Medical Center, whether authorized to do so or not.

       2.      "Person": The term "person" shall include individuals, associations, partnerships,
corporations, and any other type of entity or institution whether formed for business purposes or
any other purposes.

           3.      "Settlement," as used herein, means:

                    (a)    an oral or written, disclosed or undisclosed agreement, bargain, contract,
           settlement, partial settlement, limited settlement, arrangement, deal, understanding, Joan
           arrangement, credit arrangement, contingent settlement, limitation on the amount of
           liability or judgment, or a promise by or between plaintiff and any defendant or between
           any defendant herein whereby plaintiff or defendant have in any way released or
           compromised, in whole or in part, directly or indirectly, or agreed to do so in the future,
           any of the matters in controversy in this lawsuit whether before, after or during trial or
           before or after any jury verdict is returned herein or a judgment is entered or rendered
           herein;

                   (b)     any resolution of the differences between the plaintiff and defendant by
           loan to the plaintiff or any other device which is repayable in whole or in part out of any
           judgment the plaintiff may recover against defendant;

                  (c)     "Mary Carter Agreements" as that term is used under Texas Law.

        4.     Unless a specific date or dates is set forth in any specific question herein, you are
directed that each question shall be answered for the period of time up to and including the
present date.

                                             ADMISSIONS

      1.          Admit or deny that that Jacob W. Owens was terminated from his job as a PICU
                  registered nurse at Cook Children's Medical Center.

ADMIT OR DENY:


     2.           Admit or deny that any and all drug tests performed on Jacob W. Owens were


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                                  PAGE270F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 30 of 37 PageID 33




               negative for any illicit drug.

ADMIT OR DENY:


      3.       Admit or deny that Jessica Turk followed all of your policies and procedures in
               her handling of Jacob W. Owens' corrective actions and improvement plans.

ADMIT OR DENY:


      4.       Admit or deny that you were aware that Jessica Turk terminated Jacob W. Owens
               over the phone on October 4, 2019.

ADMIT OR DENY:


      5.       Admit or deny that you are aware of PICU nurses, other than Plaintiff, violating
               hospital policies concerning the handling and administering of controlled
               substances.

ADMIT OR DENY:


      6.       Admit or deny that it is not against hospital policy for a PICU nurse to obtain an
               ordered blood sample by venipuncture.

ADMIT OR DENY:


      7.       Admit or deny that Plaintiff was eligible for a leave of absence covered by
               insurance to account for his missed shifts and possible missed shifts in the future
               for his back injuries.

ADMIT OR DENY:


      8.       Admit or deny that Plaintiffs request for a leave of absence for his back injuries
               was denied.

ADMIT OR DENY:


     9.        Admit or deny that Plaintiff's scoliosis is considered a disability under the
               Americans with Disabilities Act.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                              PAGE280F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                  Page 31 of 37 PageID 34




ADMIT OR DENY:


     10.       Admit or deny that Plaintiff was denied reasonable accommodations for his
               scoliosis related disability.

ADMIT OR DENY:


     11.       Admit or deny that Plaintiff's speech impediment is considered a disability under
               the Americans with Disabilities Act.

ADMIT OR DENY:


     12.       Admit or deny that Plaintiff was denied reasonable accommodations for his
               speech impediment disability.

ADMIT OR DENY:


     13.       Admit or deny that Plaintiffs depression is considered a disability under the
               Americans with Disabilities Act.

ADMIT OR DENY:


     14.       Admit or deny that Plaintiff was denied accommodations for his depression
               disability.

ADMIT OR DENY:


    15.        Admit or deny that Plaintiff was approved to be taken off orientation status.

ADMIT OR DENY:


    16.        Admit or deny that Ms. Turk failed to properly assess Mr. Owens' injuries by
               refusing to review his medical documentation and for failing to have
               Occupational Health assess his ability to perform his job duties prior to him
               returning to work after injuring his back.

ADMIT OR DENY:




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE290F31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 32 of 37 PageID 35




     17.       Admit or deny that Plaintiff should not have been reprimanded by Ms. Turks for
               unexcused absences due to his back injuries.

ADMIT OR DENY:


     I 8.      Admit or deny that the two-personnel verification process for high-risk
               medications under Section A(6)(b) of PS 589 was fulfilled when Dr. Galvez and
               Mr. Owens were the two authorized personnel in the room and they followed the
               verification process prior to administering the medication concerning one of
               Plaintiffs corrective actions.

ADMIT OR DENY:


    19.       Admit or deny that you failed to pay Mr. Owens for the time he missed during his
suspension despite the negative result of the drug test per

ADMIT OR DENY:


    20.        Admit or deny that Ms. Turk and other CCMC management failed to administer
               corrective action in a fair and consistent manner amongst the PICU nurses.

ADMIT OR DENY:


    21.        Admit or deny that you did not accept Plaintiffs resignation.

ADMIT OR DENY:


    22.        Admit or deny that you failed to offer Plaintiff temporary continuation of group
               health coverage that is required under the Consolidated Omnibus Budget
               Reconciliation Act ("COBRA").

ADMIT OR DENY:

    21.        Admit or deny that PICU nurses are allowed to correct notes that are accidentally
               mis-charted in a patient's records.

ADMIT OR DENY:




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                             PAGE300F 31
 Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 33 of 37 PageID 36




                                         VERIFICATION

STATE OF TEXAS                                   §
                                                 §
COUNTY OF _ _ __                                 §


        BEFORE         ME,       the      undersigned     authority,     personaIJy     appeared

~~~~~~~~~~~~~
                                        who stated, upon oath, that the statements made in the

foregoing instrument titled, "Exhibit C" Requests for Admissions are within his/her personal

knowledge and are true and correct.


                                              Name:


        SUBSCRIBED AND SWORN TO BEFORE ME                     on --------~                    by




                                              Notary Public, State of Texas


                      REST OF PAGE INTENTIONALLY LEFT BLANK




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCOVERY                               PAGE310F31
                                                                                                                    FILED
                                                                                          TARRANT COUNTY
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                       Page 34 of 37 PageID   37 3:59 PM
                                                                                           4/22/2020
                                                                                                   THOMAS A. WILDER
                                               141-316185-20                                         DISTRICT CLERK


  Telephone (972) 225-5563
  Facsimile (972) 474-6909
  Email     joe@972calljoe.com
                                       JOSEPH SHOUSE                      , PLLC
                                                                                              1452 Hughes Rd.
                                                                                              Suite 200
                                                                                              Grapevine, TX 76051
                                           AT T OR NE Y AT L AW



                                                 April 22, 2020


VIA ELECTRONIC FILING MANAGER
Tarrant County District Clerk

Re:   Request for service documents to be emailed for Cause No. 141-316185-20, Jacob W. Owens v.
Cook Children’s Medical Center.

Dear Clerk:

       Please email the service documents for Cause No. 141-316185-20, Jacob W. Owens v. Cook
Children’s Medical Center to me at your earliest convenience. My email address is joe@972calljoe.com.

         Feel free to contact me if any additional information is necessary for my request.


                                                           Yours very truly,




                                                           Joseph G. Shouse




cc: client




                                                                  A-3
NOTICE OF CLAIMS OF MR. JACOB W. OWENS, R.N.                                                          PAGE 1 OF 1
     Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                     Page 35 of 37 PageID 38
                                             141-316185-20                                              FILED
                                                                                           TARRANT COUNTY
                                                                                           5/26/2020 10:22 AM
                                     CAUSE NO. 141-316185-20                              THOMAS A. WILDER
                                                                                             DISTRICT CLERK

JACOB W. OWENS,                                     §                     IN THE DISTRICT COURT
                                                    §
         Plaintiff,                                 §
                                                    §
v.                                                  §                     141ST JUDICIAL DISTRICT
                                                    §
COOK CHILDREN’S MEDICAL                             §
CENTER,                                             §
                                                    §
         Defendant.                                 §                 TARRANT COUNTY, TEXAS

          DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

         Defendant Cook Children’s Medical Center (“Defendant”) files its General Denial and

Affirmative Defenses and would respectfully show the Court as follows:

                                              I.
                                        GENERAL DENIAL

         Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant hereby enters a

general denial, denying each and every, all and singular, the allegations, charges and claims

contained in Plaintiff’s Original Petition, and demands strict proof thereof.

                                           II.
                                  AFFIRMATIVE DEFENSES

         1.     Plaintiff’s Petition fails to state a claim for relief.

         2.     Plaintiff’s state common law claims are preempted, in whole or in part, by the

American With Disabilities Act and the Texas Commission on Human Rights Act.

         3.     Plaintiff’s state law claims are barred in whole or in party by the worker’s

compensation exclusivity provisions of the Texas Labor Code §§ 408.001 et seq.




DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES - PAGE 1                 A-4          3142918_1.DOC
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20                 Page 36 of 37 PageID 39



       4.      Plaintiff’s claims fail in whole or in part because Plaintiff failed to fully exhaust

the available administrative remedies prior to filing suit and/or Plaintiff’s claims exceed the

scope of the administrative charge of discrimination.

       5.      Plaintiff’s claims or damages are barred in whole or in part by Plaintiff’s failure to

mitigate Plaintiff’s damages.

       6.      Plaintiff’s damages are limited or capped by the applicable damages caps and

limitations set forth in the Texas Labor Code, Texas Civil Practices and Remedies Code,

Americans with Disabilities Act, and other applicable, state or local law, or the due process

requirements of the federal and state constitutions.

       7.      Plaintiff’s claims for punitive or exemplary damages are barred in whole or in

part by the statutory and constitutional limitations and caps on the recovery of such damages.

       PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing by his suit, and

that Defendant be allowed to go hence with its costs without delay, and for such other and further

relief, both at law and in equity, to which Defendant may show itself justly entitled. Defendant

prays for general relief.

                                              Respectfully submitted,

                                                      /s/ Russell D. Cawyer
                                              Russell D. Cawyer
                                              State Bar No. 00793482
                                              Hannah Penley Parks
                                              State Bar No. 24090323
                                              KELLY HART & HALLMAN LLP
                                              201 Main Street, Suite 2500
                                              Fort Worth, Texas 76102
                                              Telephone: (817) 332-2500
                                              Facsimile: (817) 335-2820
                                              russell.cawyer@kellyhart.com
                                              hannah.parks@kellyhart.com

                                              ATTORNEYS FOR DEFENDANT


DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES - PAGE 2                             3142918_1.DOC
  Case 4:20-cv-00551-P Document 1-1 Filed 05/29/20              Page 37 of 37 PageID 40



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was e-served on
the all counsel of record through EFile.TxCourts.gov this 26th day of May, 2020:

       Joseph G. Shouse
       JOSEPH SHOUSE, PLLC
       1452 Hughes Road, Suite 200
       Grapevine, Texas 76051
       joe@972calljoe.com


                                                   /s/ Russell D. Cawyer
                                            Russell D. Cawyer




DEFENDANT’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES - PAGE 3                         3142918_1.DOC
